Citation Nr: 1708338	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-30 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for diverticulitis, including as secondary to a duodenal ulcer.
 
2. Entitlement to service connection for hypertension, including as secondary to a duodenal ulcer.
 
3. Entitlement to service connection for coronary artery disease, to include as secondary to a duodenal ulcer.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to February 1954. 

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Roanoke, Virginia. 

In June 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.

The issues of entitlement to service connection for diverticulitis, hypertension, and an acquired psychiatric disorder and of entitlement to a rating in excess of 10 percent for a duodenal ulcer were remanded by the Board for additional development in July 2010. In October 2011, the Board denied those issues. The Veteran appealed the Board's October 2011 decision with the exception of the denial of the increased rating claim for a duodenal ulcer. In an Order, dated in July 2012, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JMPR), and remanded the case to the Board for readjudication consistent with the JMPR. In December 2012, the Board remanded those issues for further development consistent with the JMPR. 

In December 2012, the Board also referred to the AOJ the issues of entitlement to service connection for coronary artery disease, entitlement to service connection for PTSD, entitlement to special monthly pension (SMP) based on the need for aid and attendance and entitlement to a TDIU.

In a March 2013 rating decision, the RO denied entitlement to service connection for coronary artery disease and entitlement to a TDIU. As reflected on the title page, the Veteran perfected an appeal of those issues and they are currently before the Board for consideration.

In a May 2015 decision, the Board denied the issue of entitlement to service connection for PTSD, and remanded the issues of entitlement to service connection for diverticulitis, hypertension, coronary artery disease, entitlement to SMP based on the need for aid and attendance, entitlement to an earlier effective date for addition of a dependent, and a TDIU for additional development.

In a June 2015 action, the RO granted the issue of entitlement to an earlier effective date for addition of a dependent. As this issue was granted, it is no longer before the Board.

In a September 2016 rating decision, the RO granted the issue of entitlement to SMP based on the need for aid and attendance. While the Board notes that the Veteran has filed a Notice of Disagreement with the effective date assigned for this award, this issue is not before the Board and will be properly developed by the RO at a later date.

Therefore, and as the title page indicates, the remaining issues before the Board are those listed on that page.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

In a January 2017 statement, the Veteran's representative noted that the Veteran wished to withdraw from appellate consideration the issues of entitlement to service connection for diverticulitis, to include as secondary to a duodenal ulcer, entitlement to service connection for hypertension, including as secondary to a duodenal ulcer, entitlement to service connection for coronary artery disease, including as secondary to a duodenal ulcer, and entitlement to a TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for diverticulitis, to include as secondary to a duodenal ulcer have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for hypertension, including as secondary to a duodenal ulcer have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for coronary artery disease, including as secondary to a duodenal ulcer have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4. The criteria for withdrawal of a substantive appeal on the issue of entitlement to a TDIU have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.



REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). 

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. In a January 2017 written statement, the Veteran, through his representative, stated that he wished to withdrawn his appeal for the issues of entitlement to service connection for diverticulitis, to include as secondary to a duodenal ulcer, entitlement to service connection for hypertension, including as secondary to a duodenal ulcer, entitlement to service connection for coronary artery disease, including as secondary to a duodenal ulcer, and entitlement to a total disability rating based on individual unemployability (TDIU).

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the above referenced issues. Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

The appeal as to all issues noted herein is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


